ACCEPTED
                                                                                            05-15-00171-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                      7/17/2015 11:59:49 AM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                          In the Court of Appeals for the
                          Fifth District of Texas at Dallas
                                                                          FILED IN
                                                                   5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
Luis Terraza Duran,                       §
                                                                   7/17/2015 11:59:49 AM
      Appellant                           §                               LISA MATZ
         v.                               §          No.      05-15-00171-CRClerk
                                          §
The State of Texas, Appellee              §


           State’s First Motion for Extension of Time to File its Brief

The State respectfully requests this extension for good cause and not for delay:

      (a) Appellant filed his brief in this cause on June 16, 2015.

      (b) The State’s brief was due July 16, 2015.

      (c) The State has not previously requested an extension in this cause.

      (d) The State requests a 30-day extension to file its brief by August 15,
          2015.

      (e) Good cause exists for the extension due to undersigned counsel’s
          other work, including reviewing briefs for other attorneys, appearing
          in court on behalf of the appellate chief in his absence, and preparing
          the State’s brief in Arbanas v. State, Nos. 05-14-01376-CR & 05-14-
          01377-CR, due in this Court July 18, 2015.

      (f) The case has not yet been set for submission.

      (g) The case below was styled State v. Luis Terraza Duran, Cause No.
          366-82853-2011 in the 366th District Court of Collin County.

WHEREFORE, the State respectfully requests that the Court grant an extension

of time to file the State’s brief on or before August 15, 2015.
                                             Respectfully submitted,


                                             Greg Willis
                                             Criminal District Attorney
                                             Collin County, Texas

                                             John R. Rolater, Jr.
                                             Chief of the Appellate Division
                                             Collin County D.A.’s Office

                                             /s/ Emily Johnson-Liu
                                             Asst. Criminal District Attorney
                                             2100 Bloomdale Rd., Suite 200
                                             McKinney, Texas 75071
                                             State Bar No. 24032600
                                             ejohnson-liu@co.collin.tx.us
                                             (972) 548-4331
                                             FAX (214) 491-4860

                            Certificate of Service

      The State has e-served this extension motion on opposing counsel, the

Honorable Marc J. Fratter, through the eFileTexas.gov filing system today, July

17, 2015.

                                             /s/ Emily Johnson-Liu
                                             Asst. Criminal District Attorney




                                                                                2